Citation Nr: 1211414	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  07-05 064	)	DATE
	)


THE ISSUES

1.  Whether a December 4, 2006 decision by the Board of Veterans' Appeals (Board) which denied a claim of entitlement to an effective date earlier than August 6, 1998 for the award of service connection for bilateral hearing loss should be revised or reversed on the basis of clear and unmistakable error.  

2.  Whether a December 4, 2006 decision by the Board which confirmed and continued the initial noncompensable rating for bilateral hearing loss disability should be revised or reversed on the basis of clear and unmistakable error.    

(The issue of entitlement to service connection for heart disease will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran, who is the Moving Party in this case, served on active duty from August 1950 to April 1952.
   

In the December 4, 2006 decision, the Board assigned an effective date of August 6, 1998 and no earlier for the award of service connection for bilateral hearing loss and denied an increased initial compensable rating for bilateral hearing loss.  

This matter comes before the Board of Veterans' Appeals (the Board) based on a December 2006 motion filed by the Moving Party which sought a revision of a December 4, 2006 Board decision on the basis of clear and unmistakable error.  See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 et seq. (2011).

In a March 2007 decision the Board denied the motion for revision of the December 2006 decision.  The Moving Party appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand the Moving Party and VA agreed that the March 2007 decision was premature because it was issued within the 120 period during which the Veteran could have appealed the December 2006 decision to the Court.  The parties further agreed that the March 2007 decision should be vacated, and the Board should adjudicate the December 2006 motion alleging CUE, as motion for reconsideration.  

In December 2008, the Court issued an order in which it said that it was granting the Joint Motion, but dismissing the appeal.

In December 2009, the Board denied the motion for reconsideration.

The Board has granted the Moving Party's motion to have his case advanced on the Board's docket.

In its December 4, 2006 decision, the Board remanded the issue of entitlement to service connection for heart disease for additional development.  This appeal has not been certified to the Board and when this development is completed, the Board will consider that issue in a separate decision.  



FINDINGS OF FACT

1.  The Moving Party served on active duty from August 1950 to April 1952.

2.  In a December 4, 2006 decision, the Board assigned an effective date of August 6, 1998 and no earlier for the award of service connection for bilateral hearing loss and denied an initial compensable rating for bilateral hearing loss.  

3.  In December 2006, a motion for revision of the December 4, 2006, Board decision based on clear and unmistakable error was filed.

4.  In a June 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's December 4, 2006 decision with respect to the issue of entitlement to an earlier effective date for the award of service connection for bilateral hearing loss and indicated that the issue of entitlement to an increased rating for bilateral hearing loss was abandoned.  

5.  With respect to the issue of entitlement to a higher initial rating for bilateral hearing loss, the Moving Party has failed to establish any kind of error of fact or law in the December 4, 2006 Board decision, that when called to the attention of later reviewers, compels the conclusion that the result would have been manifestly different but for the error. 

6.  The December 4, 2006 Board decision which denied entitlement to an initial compensable rating for bilateral hearing loss was supported by evidence then of record; it is not shown that the correct facts as they were known at the time were not before the Board or that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The motion alleging clear and unmistakable error in the Board's December 4, 2006 decision, which assigned an effective date of August 6, 1998 and no earlier for the award of service connection for bilateral hearing loss has no legal merit and is dismissed.  38 U.S.C.A. §§ 7111, 7129 (West 2002); 38 C.F.R. § 20.1400(b) (2011); Winsett v. Principi, 341 F.3d. 1329, 1331-32 (Fed. Cir. 2003)(en banc).

2.  The December 4, 2006 Board decision which denied entitlement to an initial compensable rating for the service-connected bilateral hearing loss disability does not contain clear and unmistakable error.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that VA's duties to notify and assist are not applicable to clear and unmistakable error (CUE) claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc). 

Law and Regulations

Under 38 U.S.C.A. § 7111, the Board has the authority to revise a prior Board decision on the grounds of CUE.  A motion in which review is requested based on CUE in a Board decision may be filed at any time after the underlying decision is rendered.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

CUE a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome of the decision.  If it is not absolutely clear that a different result would have ensued, the claimed error cannot be deemed clear and unmistakable.  38 C.F.R. § 20.1403(c).   

Examples of situations that are not CUE are:  (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the claimant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  See also Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

Similarly, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  

CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

A review for CUE must be based on the record and the law that existed at the time the decision was made.  38 C.F.R. § 20.1403(b)(1); see also, Russell v. Derwinski, 3 Vet. App. 310, 313-14 (1992).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).


Analysis

Whether the December 4, 2006 Board decision which denied entitlement to an effective date earlier than August 6, 1998 for the award of service connection for bilateral hearing loss should be revised or reversed on the basis of CUE.

In the December 4, 2006 decision, the Board granted an effective date of August 6, 1998 and no earlier for the award of service connection for bilateral hearing loss and denied entitlement to an initial compensable rating for bilateral hearing loss.  The Moving Party appealed this decision to the Court.

In a June 2011 Memorandum Decision, the Court affirmed the Board's December 4, 2006 decision with respect to the issue of entitlement to an earlier effective date for the award of service connection for bilateral hearing loss.  The Court held that the appeal of entitlement to a higher compensable rating for bilateral hearing loss had been abandoned.  

The record does not reflect that the Moving Party appealed the Court's June 2011 decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  The June 2011 decision is final.  38 U.S.C.A. § 7291. 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R.  §§ 20.1400-1411.  A CUE motion seeks to revise or reverse a final Board decision based upon an error of fact or law which, had it not been made, would have manifestly changed the outcome of the decision.  See generally 38 C.F.R. § 20.1403. 

All final Board decisions are subject to revision based on CUE except for (1) decisions on issues which have been appealed and decided by a court of competent jurisdiction; and (2) decisions on issues which have subsequently been decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b). 

Pursuant to 38 C.F.R. § 20.1400(b)(1), the Moving Party is prohibited from challenging the finality of the Board's December 4, 2006 decision by seeking revision of that decision on the basis of CUE.  Indeed, the Board's December 4, 2006 decision has been replaced by the June 2011 Court decision, and as such, as a matter of law, the appellant is precluded from challenging the December 4, 2006 Board decision on the basis of CUE.  Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. Cir. 2003); 38 C.F.R. § 20.1400(b)(1).  As such, this motion has no legal merit and is dismissed.  

2.  Whether a December 4, 2006 Board decision which denied entitlement to an initial compensable rating for bilateral hearing loss disability should be revised or reversed on the basis of CUE.   

The Moving Party contends that the Board committed CUE in its December 4, 2006 decision when it denied entitlement to an initial compensable rating for his hearing loss disability.  He contends that such rating does not account for the fact that he is unable to hear normal conversation, either in person or on the television or telephone.  The Moving Party also contends that a noncompensable rating does not comport with audiometric testing showing a severe level of hearing loss disability as far back as 1985.  He maintains that had the Board properly considered such evidence, it would have manifestly changed the outcome of the decision.

The law and regulations in effect at the time of the December 2006 Board decision are as follows: 

Service-connected disabilities are rated in accordance with the VA's Schedule for Rating Disabilities (Schedule).  The ratings are based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2006).  When rating a service-connected disability, the entire medical history must be borne in mind.  In determining the disability evaluation, VA must acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and explain the reasons and bases used to support its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992); 38 C.F.R. § 4.85 (2006).

The noncompensable evaluation for bilateral hearing loss was assigned under Diagnostic Code 6100.  The regulations pertaining to rating hearing loss were revised effective June 10, 1999.  See 64 Fed. Reg. 25210 (May 11, 1999) (effective June 10, 1999).  

Under either the old or revised rating criteria, the basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination testing (Maryland CNC) together with the average decibel threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 hertz.  These test results are entered into a table of the rating schedule (Table VI) to determine the auditory acuity level of each ear (ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness), and these auditory acuity levels are entered into another table (Table VII) of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.

Under the revised rating criteria, effective on June 10, 1999, there is an alternative method of rating exceptional patterns of hearing impairment, as defined in 38 C.F.R. § 4.86.  Specifically, under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000, Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Also, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  See 64 Fed. Reg. 25202-10.  

The Board has reviewed the record as it existed at the time of the December 4, 2006 decision in light of the law and regulations then in effect.  As will be discussed in detail below, the Board finds that the December 4, 2006 decision was consistent with the law and regulations in effect at that time.  The correct facts as they were known at the time were before the adjudicators, and the Board correctly applied the statutory and regulatory provisions.  The Board finds that the December 4, 2006 decision was supported by the evidence of record at that time and was a reasonable exercise of adjudicatory judgment.

In the December 4, 2006 decision, the Board indicated that the noncompensable evaluation for bilateral hearing loss was assigned under Diagnostic Code 6100.  The Board noted that the regulations pertaining to rating hearing loss were revised effective June 10, 1999 but there had been no changes in the rating criteria which would affect the rating in the instant case.  The Board correctly found that the audiometric results show that the Moving Party did not meet the criteria for consideration under 38 C.F.R. § 4.86.  

VA ratings for hearing loss disability are determined by comparing audiometric test results in the conversational voice range (1000, 2000, 3000, and 4000 hertz) with the criteria set forth in 38 C.F.R. §§ 4.85 and 4.86.  Those codes establish eleven levels of auditory acuity, from Level I for lesser degrees of hearing impairment through Level XI for greater degrees of hearing impairment.  A level of auditory acuity is determined for each ear, and then those levels are combined to give an overall level of hearing impairment.  38 C.F.R. § 4.85. 

Review of the record at the time of the December 2006 Board decision shows that in April 1985, the Moving Party was treated by Executive Health Examiners, P.A., for a moderate to severe hearing loss.  Audiologic testing was conducted but speech audiometry was not performed, and therefore, the results of the April 1985 testing were insufficient to determine a level of auditory acuity under the applicable rating criteria. 

In February 1997, audiologic testing by Chestnut ENT Associates revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
40
45
55
LEFT
N/A
45
55
55
85

The average puretone threshold was 45 decibels in the right ear and 60 decibels in the left ear.  Speech discrimination tests were 88 percent in the right ear and 80 percent in the left ear.  

On the VA audiological evaluation in February 1998, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
n/a
40
45
50
55
LEFT
n/a
45
55
60
90

The average puretone threshold was 47 decibels in the right ear and 62 decibels in the left ear.  Speech discrimination tests were 92 percent in the right ear and 88 percent in the left ear.  

During VA audiologic testing, performed in August 2000, the Moving Party demonstrated the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
50
55
55
LEFT
N/A
45
60
65
90

The average puretone threshold was 50 decibels in the right ear and 60 decibels in the left ear.  Speech discrimination tests were 88 percent in each ear.  

During an October 2004 VA examination, audiologic testing revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
60
60
LEFT
N/A
50
60
75
95

The average puretone threshold was 56 decibels in the right ear and 70 decibels in the left ear.  Speech discrimination tests were 88 percent in the right ear and 76 percent in the left ear.  The assessment was mild to moderately-severe hearing loss disability in the right ear and mild to profound hearing loss disability in the left ear.  

These findings reflect Level II hearing loss in the right ear and Level IV hearing loss in the left ear in February 1997, Level I hearing loss in the right ear and Level III hearing loss in the left in February 1998, Level II hearing loss in the right ear and Level III hearing loss in the left ear in August 2000, and Level II hearing loss in the right ear and Level IV hearing loss in the left ear in October 2004.  

Thus, under the criteria, the findings of hearing impairment for bilateral hearing loss are considered noncompensable.  See Diagnostic Code 6100.  In the December 4, 2006 decision, the Board properly found that the audiometric findings did not support the assignment of an evaluation greater than zero percent under Diagnostic Code 6100 for the entire appeal period, and found that the preponderance of the evidence was against the assignment of an evaluation greater than zero percent for the bilateral hearing loss.  

The Board also correctly considered whether referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) was warranted.  The Board found that there was no basis for further action on this question since there were no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual in the case of the service-connected hearing loss.  The evidence of record at the time of the December 4, 2006 decision does not show that the hearing loss disability was exceptional or unusual.  

In the December 4, 2006 Board decision, the Board did not report the findings of the February 1997 private audiometric testing.  However, this is not an error that is outcome determinative.  As discussed in detail above, the findings of the February 1997 private audiometric test do not support the assignment of a compensable rating.  Thus, the outcome of the appeal would not have changed had these findings been reported in the December 4, 2006 Board decision.  

In the December 4, 2006 decision, the Board considered the Moving Party's statements and assertions that his service-connected hearing loss was worse than originally evaluated.  In the December 4, 2006 decision, the Board correctly noted that a veteran, as a lay person, is competent to report his observable symptoms and complaints.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Board also correctly found that the Moving Party, without medical expertise, was not competent to offer medical opinion as to the extent of his disabilities, in this case, the extent of the hearing loss.  While the record shows that the Moving Party was a medic during his active service, there is no evidence of record that he has the specialized audiological knowledge required to provide opinions as to the nature and extent of his hearing loss or to conduct audiometric testing on himself.  See Grottveit v. Brown, 5 Vet.  App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the December 4, 2006 decision, the Board found that the audiometric examination reports provided more probative evidence of the degree of the Moving Party's hearing impairment than the Moving Party's lay statements.  As discussed above, there is evidence of record at the time of the December 4, 2006 decision which supports the Board's findings and conclusions.  Regardless of how the Moving Party's hearing loss disability is characterized, mild, moderate, severe, or otherwise, the disability rating is derived by a mechanical application of the rating schedule based upon the audiometric test results.   Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

There is evidence which supports the Board interpretation of the facts in the December 4, 2006 decision and there is a factual basis for the Board's determination.  Thus, the Board finds that reasonable minds could conclude that a compensable evaluation is not warranted for the bilateral hearing loss for the entire appeal period.  

The Moving Party has not presented evidence of CUE in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the effective date assigned in that decision.  A disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Therefore, the Board denies the motion to revise the Board's December 4, 2006 decision with respect to the initial noncompensable rating for the Moving Party's service-connected hearing loss disability.


ORDER

The motion alleging CUE in the Board's December 4, 2006 decision which denied entitlement to an earlier effective date for the award of service connection for bilateral hearing loss is dismissed.

The motion to revise the Board's December 4, 2006, decision on the basis of CUE is denied, insofar as Board denied entitlement to a higher initial rating for the bilateral hearing loss disability.



                       ____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



